USCA11 Case: 21-14113      Date Filed: 09/15/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14113
                   Non-Argument Calendar
                   ____________________

DANIEL GUADALUPE,
                                           Petitioner-Appellant,
versus
FLORIDA DEPARTMENT OF CORRECTIONS,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:21-cv-81265-WPD
                   ____________________
USCA11 Case: 21-14113         Date Filed: 09/15/2022     Page: 2 of 8




2                       Opinion of the Court                 21-14113


Before ROSENBAUM, GRANT, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Daniel Guadalupe, a Florida prisoner serving a 30-year sen-
tence for sexual activity with a minor, appeals the District Court’s
denial of his pro se petition for relief under 28 U.S.C. § 2254. The
District Court found that he failed to show he was prejudiced by
the allegedly ineffective assistance of counsel he received from his
trial counsel. He claims counsel performed deficiently by failing to
object to the assessment of penetration points on his sentencing
scoresheet when the jury verdict did not specify whether the
charged sexual activity was by penetration or contact. Guadalupe
asserts that this failure resulted in an increase in the low end of his
guideline range from 19 to 24 years and, ultimately, a longer sen-
tence. Finding no prejudice, we affirm.
                                  I.
        On January 15, 2015, the State of Florida filed an Information
in the Circuit Court for Palm Beach County, charging Daniel Gua-
dalupe (“Petitioner”) with three counts of sexual activity with a
child, one count of lewd or lascivious molestation, and one count
of false imprisonment. All charges were related to activity between
Petitioner and G.G., his niece and goddaughter, that occurred
while G.G. was between the ages of 12 and 17. Specifically, the
three counts of sexual activity with a child alleged that Petitioner
caused his penis, an object, and his finger to “penetrate and/or
USCA11 Case: 21-14113             Date Filed: 09/15/2022         Page: 3 of 8




21-14113                   Opinion of the Court                                3

have union with the vagina of G.G.” Am. Information, Doc. 9-1 at
6-7. A jury found Petitioner guilty of all three counts of sexual ac-
tivity with a child “as charged in the Information,” as well as lewd
or lascivious molestation. Verdict, Doc. 9-1 at 11-12.
        The State completed a sentencing scoresheet for all con-
victed offenses and presented it to defense counsel to review for
accuracy. Petitioner was assessed 92 points for the primary offense
of sexual activity with a child, 120 points for the two other counts
of sexual activity with a child and the count of lewd or lascivious
molestation, 160 penetration points, and 40 contact points. 1 Alto-
gether, Petitioner received 412 points, which equated to a mini-
mum guidelines sentence of 288 months, or 24 years. The State
recommended the statutory maximum of 105 years. 2 Petitioner
requested that the judge depart downward from the guidelines and
impose a sentence of 5-10 years plus probation or, in the alterna-
tive, the minimum guidelines sentence of 24 years.
      The Circuit Court sentenced Petitioner to 30 years: the stat-
utory maximum of 30 years for each count of sexual activity with


1 Petitioner received 80 penetration points for two of the counts of sexual ac-
tivity with a child, as well as 40 contact points for the third count. The
scoresheet itself does not explain the reasoning but the first two counts alleged
to “penetration and/or union,” whereas the third referred only to “union.”
Am. Information, Doc. 9-1 at 6-7.
2 Specifically, the State requested the statutory maximum of 30 years for each
count of sexual activity with a child, plus 15 years for the count of lewd and
lascivious molestation, all to run consecutively.
USCA11 Case: 21-14113            Date Filed: 09/15/2022           Page: 4 of 8




4                         Opinion of the Court                       21-14113

a child, as well as the statutory maximum of 15 years for lewd or
lascivious molestation, with the sentences to run concurrently. At
the sentencing hearing, Judge Bryson mentioned that Petitioner
“terrorized” G.G., stalked her, and “ruined [her] life, as well as [his]
family’s life.” Sent’g Tr., Doc. 10-3 at 27-28.
       Petitioner appealed his convictions to Florida’s Fourth Dis-
trict Court of Appeal, 3 which affirmed the conviction and sentence
without opinion. Guadalupe v. State, 228 So. 3d 569 (Fla. Dist. Ct.
App. 2017). Petitioner filed a pro se motion for rehearing, which
was also denied.
        Petitioner then filed a pro se motion for post-conviction re-
lief in the Circuit Court pursuant to Florida Rule of Criminal Pro-
cedure 3.850, raising seven grounds for relief. Relevant to this ap-
peal, Petitioner claimed his trial counsel was ineffective under the
Sixth Amendment, as applied in Strickland v. Washington, 446 U.S.
668, 104 S. Ct. 2052 (1984), 4 for failing to object to and correct the
sentencing scoresheet. He claimed the penetration points were er-
roneously assessed because penetration was neither specifically al-
leged in the Information nor expressly found by the jury: the Infor-
mation used the disjunctive “penetration or union,” and the jury
found Petitioner guilty as alleged in the Information. According to


3 None of the grounds of Petitioner’s appeal are relevant here.
4 The Sixth Amendment right to counsel is applicable to the states through
the Fourteenth Amendment. United States v. Grimes, 142 F.3d 1342, 1348
(11th Cir. 1998).
USCA11 Case: 21-14113           Date Filed: 09/15/2022           Page: 5 of 8




21-14113                 Opinion of the Court                               5

Petitioner, he was prejudiced by this error because without the 160
penetration points the lowest permissible sentence would have
been 19 years instead of 24. In its order denying Petitioner’s mo-
tion on the merits, the Circuit Court found that Petitioner’s inef-
fective assistance of counsel claim failed to satisfy both the perfor-
mance and prejudice prongs of Strickland. 5
       Petitioner appealed the denial of his motion to the Fourth
District Court of Appeal, which affirmed the Circuit Court’s deci-
sion without opinion. Guadalupe v. State, 314 So.3d 1278 (Fla.
Dist. Ct. App. 2021). The Fourth District also denied Petitioner’s
motion for rehearing and a written opinion.
        Following denial of his state petition, on July 21, 2021, Peti-
tioner initiated the proceedings before us by filing a pro se motion
for relief under 28 U.S.C. § 2254 in the United States District Court
for the Southern District of Florida, raising the same grounds as his
state petition. Petitioner alleged the Circuit Court’s denial of his
ineffective assistance of counsel claim was an unreasonable appli-
cation of Strickland under 28 U.S.C. § 2254(d)(1).
       The District Court denied Petitioner’s ineffective assistance
of counsel claim based on the record presented to the Circuit
Court. It held that the Circuit Court’s determination that Peti-
tioner’s counsel was not constitutionally ineffective was not an un-
reasonable application of Strickland because Petitioner could not


5 The Circuit Court denied Petitioner’s motion on all grounds.
USCA11 Case: 21-14113              Date Filed: 09/15/2022         Page: 6 of 8




6                          Opinion of the Court                        21-14113

show prejudice. 6 The court noted: “There is no showing that a
lower calculated scoresheet would have resulted in the Court’s im-
posing less than the statutory maximum.” Final J. and Order Den.
Habeas Pet., Doc. 15 at 8.
        The District Court granted a certificate of appealability on
one issue: whether trial counsel rendered ineffective assistance of
counsel at sentencing by not objecting to the scoring of penetration
points, as opposed to contact points, on two counts on the guide-
lines scoresheet. Petitioner timely appealed.
                                       II.
        We review the District Court’s resolution of the above issue
de novo. McNair v. Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005).
When a state court denies an ineffective assistance of counsel claim
on the merits, federal courts can only afford relief if the state court’s
decision (1) was contrary to, or involved an unreasonable applica-
tion of, clearly established federal law, as determined by the Su-
preme Court, or (2) was based on an unreasonable determination
of the facts in light of the evidence presented in the state court pro-
ceeding. 28 U.S.C. § 2254(d); White v. Woodall, 572 U.S. 415, 419,
134 S. Ct. 1697, 1702 (2014). Because the Fourth District Court of
Appeal’s affirmance was not accompanied by an opinion, this
Court must “look through” that decision to the Circuit Court’s de-
nial of Petitioner’s Rule 3.850 motion, which was accompanied by


6 The District Court also rejected all of Petitioner’s other grounds for relief.
USCA11 Case: 21-14113             Date Filed: 09/15/2022         Page: 7 of 8




21-14113                   Opinion of the Court                                7

an opinion, and assume the District Court of Appeals adopted that
same reasoning. See Wilson v. Sellers, – U.S. –, 138 S. Ct. 1188,
1192 (2018).
        To show ineffective assistance of counsel in violation of the
Sixth Amendment, Petitioner must prove: (1) counsel’s perfor-
mance was constitutionally deficient; and (2) the deficient perfor-
mance prejudiced him. 7 Strickland, 466 U.S. at 687, 104 S. Ct. at
2064. To prove prejudice, Petitioner must show a reasonable prob-
ability that, but for counsel’s deficient performance, the result of
the proceeding would have been different, i.e., he would have re-
ceived a different sentence. Id. at 694, 104 S. Ct. at 2068.
      With respect to prejudice, this is not a case where the
scoresheet error affected Petitioner’s sentence. This is not a case
where the penetration points increased the statutory maximum
sentence and Petitioner received that increased maximum. See
Chatman v. State, 943 So. 2d 327, 328 (Fla. Dist. Ct. App. 2006).
Nor is this a case where the sentence imposed was at or near the
minimum guidelines sentence, making it likely Petitioner would
have received a lesser sentence had the scoresheet reflected the cor-
rect minimum. See Lakey v. State, 172 So. 3d 989, 989 (Fla. Dist.
Ct. App. 2015).


7 We do not address the deficiency prong of Strickland because “there is no
reason for a court deciding an ineffective assistance claim to . . . address both
components of the inquiry if the defendant makes an insufficient showing in
one.” Strickland, 466 U.S. at 697, 104 S. Ct. at 2071.
USCA11 Case: 21-14113        Date Filed: 09/15/2022     Page: 8 of 8




8                      Opinion of the Court                21-14113

       In this case, the judge sentenced Petitioner to the maximum
sentence for each count, and that maximum sentence was not af-
fected by the penetration points. Further, the judge’s comments at
the sentencing hearing do not indicate an inclination to do any-
thing other than impose the statutory maximum sentence—in fact
the judge appears to base his decision solely on trial testimony and
the statutory maximum and does not appear to consider the mini-
mum sentence at all. See Sent’g Tr., Doc. 10-3 at 26-30. The judge
implicitly denied Petitioner’s express request for a downward de-
parture or, in the alternative, imposition of the minimum sentence,
when she imposed the statutory maximum.
       Far from showing the state court’s decision to be an unrea-
sonable application of existing federal law, the record does not
even meet Strickland’s lower threshold. The record does not show
a reasonable probability that, but for counsel’s errors, the outcome
of the sentencing hearing would have been different. Nothing in
the record indicates even a small probability that—absent the pen-
etration points—the court would have imposed a lower sentence.
Even if trial counsel had objected to the penetration points, and
even if Petitioner’s sentencing scoresheet had been recalculated, all
signs point to the judge imposing the maximum sentence. We
simply cannot say that the court’s conclusion regarding prejudice
was an unreasonable application of or contrary to Strickland. Ac-
cordingly, the District Court’s decision is
      AFFIRMED.